Slip Op. 16 - 50

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                        :
TOSCELIK PROFIL VE SAC ENDUSTRISI A.S., :
                                        :
                           Plaintiff,   :
                                        :
                v.                      : Before: R. Kenton Musgrave, Senior Judge
                                        :
UNITED STATES,                          : Court No. 14-00211
                                        :
                           Defendant. :
                                        :


                                           JUDGMENT

                 As discussed in slip opinion 15-144 (Dec. 21, 2015), the plaintiff, Toscelik Profil ve
Sac Endustrisi A.S. (“Toscelik”), persuaded that remand of Circular Welded Carbon Steel Pipes And
Tubes From Turkey: Final Results of Countervailing Duty Administrative Review; Calendar Year
2012 and Rescission of Countervailing Duty Administrative Review, in Part, 79 Fed. Reg. 51140
(Aug. 27, 2014) (“2012 Review”) to the International Trade Administration, U.S. Department of
Commerce (“Commerce”), was appropriate for consideration of the application of the amended 2011
final results of Toscelik’s net subsidy rate to this matter; and thereafter Commerce’s Final Results
of Redetermination Pursuant to Court Remand dated April 14, 2016 having been filed with the court
on April 15, 2016, ECF No. 37 (“Redetermination”); and the parties’ joint status report of May 4,
2016 having explained that Commerce under respectful protest applied the amended 2011 rate to the
2012 Review; and that report further indicating, inter alia, that the parties agree the Redetermination
satisfies the remand order and should be sustained; Now, therefore, in view of the foregoing, it is


               ORDERED, ADJUDGED AND DECREED that those results of the Redetermination
be, and they hereby are, sustained.



                                               /s/ R. Kenton Musgrave
                                               R. Kenton Musgrave, Senior Judge

Dated: May 11, 2016
       New York, New York